Citation Nr: 0810107	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that rating decision, the RO 
denied service connection for bilateral hearing loss.  The 
veteran's disagreement with this denial of service connection 
led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in August 2005.  A copy of the transcript of this 
hearing has been associated with the claims file.  Subsequent 
to this hearing, the veteran has submitted additional 
evidence.  Through his representative, the veteran has waived 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ), the RO in this case.  See 
38 C.F.R. § 20.1304(c).  

In March 2008, the Board granted a motion to advance the 
veteran's appeal on the docket.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hearing loss was not shown during service or for many 
years thereafter; the preponderance of the evidence is 
against a nexus between current hearing loss in either ear 
and any incident of service, to include exposure to excessive 
noise. 




CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the May 2004 letter was issued 
before the August 2004 rating decision from which this appeal 
stems; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony.  As 
noted above, the veteran testified before the Board in August 
2005.  It also appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.

In August 2004, the veteran was afforded a VA audiology 
examination.  The Board finds that the examination report 
provides competent, non-speculative evidence regarding the 
issue before the Board; there is no duty to obtain another 
examination or another opinion.  See 38 C.F.R. § 3.159(c)(4).  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran served during the Korean conflict and was awarded 
the Combat Infantry Badge (CIB) for his service.  The veteran 
testified that he was exposed to acoustic trauma from 
exploding land mines and mortar fire.  He has contended that 
his current bilateral hearing loss is attributable to this 
acoustic trauma.  In a letter received in June 2004, the 
veteran asserted that his hearing loss could also be 
attributable to hemorrhagic fever he contracted during 
service.

In his August 2005 testimony before the Board, the veteran 
stated that acoustic trauma caused him to lose his hearing 
for periods of time while in service.  The veteran indicated 
that he had "some" hearing loss at the time of service but 
that it has progressively worsened, with a more pronounced 
hearing loss being noticed in the 1970s.

Service medical records do not indicate that the veteran 
received any treatment related to hearing loss.  The reports 
of medical examination dated in October 1950 (prior to 
service) and October 1952 (at the time of separation from 
service) indicate that whisper voice testing was 15/15 or 
normal in both ears.  In an August 1952 record, a clinician 
reviewed the veteran's systems.  The clinician noted that the 
veteran had no complaints regarding his ears.  Another record 
documents the veteran's treatment for illness in August and 
September 1952.  Final diagnosis was hemorrhagic fever 
(Manchurian type) acute.  No residuals of the hemorrhagic 
fever were noted at the time of discharge.

The veteran underwent a VA examination in August 2004.  The 
examiner noted review of the claims file.  The veteran 
reported to the examiner that he did demolition and cleared 
mine fields during service.  The examiner noted that the 
veteran reported having service, occupational, and 
recreational noise exposure.  

Testing showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
70
90
85
LEFT
15
20
75
95
90

The veteran's speech recognition scores using the Maryland 
CNC Test were 88 percent in the right ear and 80 percent in 
the left ear.  The examiner found that the veteran had 
bilateral hearing loss.

The examiner noted, while the veteran did report noise 
exposure while in service, the physical examination conducted 
at the time of entry and separation showed no evidence of 
hearing loss, nor were there any records within a reasonable 
time of discharge to support his service as the probable 
causative factor for the hearing loss found on examination.  
The examiner also noted that the veteran had a lengthy 
history of post-discharge occupational noise exposure.  She 
indicated that the audiological testing performed during the 
VA examination, which she noted was nearly 52 years after 
discharge from service, was not sufficient to connect the 
current hearing loss to service.  The examiner opined, 
therefore, that she could not relate the current hearing loss 
to the veteran's service without further substantiating 
audiometric evidence obtained closer to the time of service.

As noted above, the examiner referred to occupational noise 
exposure, but records from this period of employment were not 
of record at that time.  The claims file now contains medical 
records from this period of employment.  The claims file 
contains a February 1976 "Health Form."  Review of this 
record indicates that the veteran reported no hearing 
problems.  The veteran reported no exposure to excessive 
noise.  In a November 1976 treatment record, a clinician 
noted that the veteran was a new hire.  The clinician noted 
that the veteran had high frequency hearing loss but was not 
aware of having tinnitus.  The clinician indicated that the 
veteran had not had audiological testing completed 
previously.  In a June 1978 "Health Form," a clinician 
diagnosed bilateral high frequency hearing loss.  

Testing completed at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
55
60
LEFT
5
10
55
70
65

Subsequent examinations also show that that the veteran was 
found to have hearing loss.

Analysis

The Board finds that service connection for bilateral hearing 
loss is not warranted.  The Board first notes that the 
evidence indicates that the veteran has a current bilateral 
hearing loss disability, as defined by VA regulations.  See 
38 C.F.R. § 3.385.  As the veteran received a CIB, the Board 
also finds that the veteran engaged in combat.  Based on this 
and the veteran's credible testimony, the Board finds that 
the veteran was exposed to the sounds of explosions during 
service.  

In this regard, the Board highlights that a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 
U.S.C.A. § 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

In this case, while the evidence indicates that the veteran 
has a current hearing loss disability and the veteran was 
exposed to sounds of explosions during service, there is no 
competent evidence that links the current hearing loss to 
acoustic trauma experienced in service or to any of incident 
of service, to include fever.  Initially, there is no medical 
evidence that the veteran had a hearing disability at the 
time of discharge from service.  Additionally, the next 
evidence of record at the time of the veteran's employment in 
February 1976, about 24 years after service separation, 
showed no report of hearing problems. The Board notes, that 
in the August 2004 examination, the examiner noted that the 
veteran had an occupational exposure to noise and did not 
find a connection between the current hearing loss disability 
and service.

The Board has reviewed the employment medical records the 
veteran submitted.  These medical records do not contain an 
opinion that the hearing loss was due to the veteran's 
service.  As noted, these records indicate that the veteran 
did not report any hearing problems in February 1976, and 
there is no reference to service-related noise exposure or 
hearing difficulties.  Later, the veteran was found to have 
hearing loss in November 1976 and again there is no reference 
in that record regarding service-related noise exposure or 
prior hearing loss.  Rather, the notes advise the veteran to 
wear hearing protection in noise situations and subsequent 
records show that he continued to be monitored at work for 
any effects on his hearing.  Thus, these records, dated 
decades after service, do not tend to support the veteran's 
claim of service-induced hearing loss.        

The veteran is competent to testify as to his noticing some 
degree of hearing loss and there is no reason to doubt his 
credibility.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge). 
While the veteran asserts that his current hearing loss is 
related to service, however, he is not deemed competent to 
provide a medical opinion on the diagnosis of a hearing loss 
disability, as defined by the applicable regulation, 
38 C.F.R. § 3.385, nor is he competent to provide an opinion 
on the etiology of his hearing loss disability.  See  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the competent and most 
probative medical evidence of record, which does not show 
that the veteran's current hearing loss is related to 
service.  Therefore, the competent medical evidence indicates 
that there is no nexus between the service noise exposure and 
current hearing loss. 

The Board notes that the November 1976 treatment record is 
the earliest medical evidence of record that the veteran had 
been diagnosed as having hearing loss, approximately 24 years 
after the veteran was discharged from service.  As there is 
no competent evidence that the veteran had a compensable 
hearing loss disability within one year of discharge from 
service, VA regulations regarding presumptive service 
connection for sensorineural hearing loss are not applicable.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's lay testimony that he 
has had hearing loss since the time of service, but the 
probative value of this evidence is outweighed by absence of 
contemporary medical evidence and other medical reports that 
do not corroborate his assertions.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).

As the preponderance of the evidence is, regrettably, against 
the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


